MEMORANDUM **
This appeal from the district court’s order denying a motion for a preliminary injunction comes to us under Ninth Circuit Rule 3-3.
The standard of review for a preliminary injunction appeal is “limited and deferential.” Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc). We cannot say that the district court abused its discretion or based its decision on an erroneous legal standard or clearly erroneous factual findings in denying preliminary injunctive relief. See Playmakers LLC v. ESPN, Inc., 376 F.3d 894, 896-97 (9th Cir.2004); see also De Beers Consol. Mines, Ltd. v. United States, 325 U.S. 212, 220, 65 S.Ct. 1130, 89 L.Ed. 1566 (1945) (stating “a preliminary injunction is always appropriate to grant intermediate relief of the same character as that which may be granted finally” and may not be granted concerning “a matter lying wholly outside the issues in the suit”).
Appellees’ motion to file a substitute brief is granted. The Clerk is directed to file appellees’ substitute answering brief, received September 26, 2006.
Appellant’s motion for leave to exceed type-volume limitations is granted.
The Clerk is directed to file appellant’s reply brief, received October 2, 2006.
*578Appellees’ motion to strike appellant’s excerpts of record is denied.
Appellant’s motion to file a supplemental excerpts of record is granted, in part. Pages 37-40 and 55-58 of appellant’s supplement excepts of record were not part of the district court record, and there is no basis to for us take judicial notice of them. See Fed.R.Evid. 201(b).
Appellant’s emergency motion for a stay of state court proceedings is denied.
The district court’s order denying the motion for a preliminary injunction is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.